Citation Nr: 0721568	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  06-02 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of an 
injury to the left knee.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active duty from September 1976 to September 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which determined that new and material 
evidence had not been presented to reopen a claim for service 
connection for residuals of an injury to the left knee.  

In April 2006, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  See 38 U.S.C.A. § 7102(b) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the January 2005 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for residuals of an injury 
to the left knee.  VCAA notice is deficient as to this new 
and material evidence claim.  In a recent case, the Court 
held that VCAA notice under 38 U.S.C.A. § 5103a applies to 
claims to reopen based on submission of new and material 
evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Under 
Kent, VA must notify the veteran of what constitutes 
"material" evidence in the context of his particular claim to 
reopen.  Id.  VA should tell the veteran the basis for the 
previous denial and what the evidence must show in order to 
reopen his particular claim.  In this case, a review of the 
October 2004 VCAA letter indicates that VA has not complied 
with Kent.  

Further, this claim was certified to the Board on April 5, 
2006.  On June 27, 2006, the veteran submitted a treatment 
report for left knee symptoms from Orthopaedics Northeast, 
dated in May 2006.  This evidence was submitted within 90 
days of certification.  See 38 C.F.R. § 20.1304(a) (2006).  
However, it was submitted subsequent to the statement of the 
case dated in January 2006, has not been reviewed by the 
agency of original jurisdiction, and was not accompanied by a 
waiver of RO review.  Accordingly, the case must be remanded 
for consideration of this evidence, and, if appropriate, the 
issuance of a supplemental statement of the case.  See 
38 C.F.R. § 20.1304(c) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice 
letter, with respect to petition to 
reopen a claim for service connection for 
residuals of a left knee injury.  This 
notice should include the proper standard 
for new and material evidence, and an 
explanation of what the evidence must 
show to reopen the claim, as outlined in 
Kent v. Nicholson, 20  Vet. App. 1 
(2006).  Again, VA must tell the veteran 
the basis for the previous denial and 
what the evidence must show in order to 
reopen his particular claim.

2.  Thereafter, readjudicate the claim on 
appeal, to include consideration of all 
evidence received subsequent to the 
issuance of the statement of the case in 
January 2006.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) and given an 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


